       CASE 0:19-cv-02001-SRN-BRT Doc. 135 Filed 08/05/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 Gregory A. Scher,                                Case No. 19-CV-2001 (SRN/BRT)

                         Plaintiff,

           v.                                                  ORDER

 Bureau of Prisons; Michael Carvajal,
 Director; Steve Kallis, Warden; Sheila
 Hadaway, DO, FMC Clinical Director;
 Rhonda Woltman, Correctional
 Counselor; US Public Health Service
 (USPHS); Capt. Brian Lewis, MD, CMO,
 USPHS; Capt. Jessica Feda, USPHS Ret.;
 Lt. Daniel Bordt, USPHS; Mark Morgan,
 DO, USPHS; John and Jane Does 1
 through 10;

                         Defendants.


Greg Scher, 95-009 Waikalani Drive, #105, Mililani, HI 96789, Plaintiff Pro Se.

Ana H. Voss, United States Attorney's Office, 300 South Fourth Street, Suite 600,
Minneapolis, MN 55415, for Defendants.


      This matter is before the Court upon the Report and Recommendation of

Magistrate Judge Becky R. Thorson, dated May 27, 2021 [Doc. No. 134]. No objections

to the Report and Recommendation have been filed in the time period permitted.

      Accordingly, and based on all the files, records, and proceedings, IT IS HEREBY

ORDERED that:

      1.        Captain Jill Feda and Lieutenant Bordt’s Motion to Dismiss [Doc. No. 103]

                is GRANTED;
       CASE 0:19-cv-02001-SRN-BRT Doc. 135 Filed 08/05/21 Page 2 of 2




      2.    The Bureau of Prisons and the Federal Medical Center in Rochester’s

            Motion to Dismiss [Doc. No. 112] is GRANTED;

      3.    The United States Public Health Service’s Motion to Dismiss [Doc. No.

            117] is GRANTED.

      4.    Plaintiff Gregory A. Scher’s Amended Complaint [Doc. No. 78] is

            DISMISSED WITH PREJUDICE in its entirety.

      LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: August 5, 2021

                                             s/Susan Richard Nelson
                                             SUSAN RICHARD NELSON
                                             United States District Judge




                                         2
